COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-079-CV
 
RICHARD CARR D/B/A RICHARD       
           
           
           
          
APPELLANT
CARR CONSTRUCTION
V.
BULL DIAMOND PRODUCTS, L.L.C.                                                  
APPELLEE
----------
FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
On April 28, 2003 we notified appellant, in accordance with TEX.
R. APP. P. 42.3, that
this court may not have jurisdiction over this appeal because there was no final
judgment.  We stated that the appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal filed
with the court within ten days a response showing grounds for continuing the
appeal.
        We
have not received any response.  It is the opinion of the court that this
appeal should be dismissed for want of jurisdiction.  See TEX.
R. APP. P. 42.3(a), 43.2(f). Accordingly,
we dismiss the appeal.

          
           
           
           
           
           
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DELIVERED: May 22, 2003

1. See Tex. R. App. P. 47.4.